Citation Nr: 0733496	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with radiculopathy, due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In his November 2004 substantive appeal, the veteran stated 
that he had a problem with peripheral neuropathy, bleeding, 
and bone degeneration in the maxillary/mandibular regions.  
He also stated that he had concerns about his children and 
grandchild.  These claims are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.  

2.  The competent medical evidence of record does not relate 
the veteran's lumbar spine disorder to active military 
service or to Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbar spine with radiculopathy due to 
herbicide exposure have not been met.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO notice letter dated in November 2003, informed the 
veteran of what the RO still needed from him, what VA is 
responsible for getting and how the veteran could help VA.  
He was advised that he should send VA any medical reports 
that he had, and that VA would obtain all relevant evidence 
in the custody of a federal department or agency.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was timely satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The available service medical records have been obtained.  It 
is noted that some of the service medical records are not 
available.  The RO made an attempt to locate the missing 
records in November 2002, and was advised in January 2004 
that all available service medical records had been sent to 
the RO.  The veteran was advised of this in the October 2004 
statement of the case.  VA treatment records as well as 
private treatment records are also on file.  No other 
treatment records have been identified.  The Board notes that 
an etiological opinion has not been obtained.   However, the 
evidence indicates that there were no findings as to a back 
disorder during service, and there is no evidence suggesting 
a nexus between service and the disorder at issue.  The 
veteran has not argued that he had a back disorder during 
service or for many years thereafter.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran's service personnel records reflect that he 
served in Vietnam, and that this service occurred during his 
period of service from August 1963 to August 1966.  It is 
also noted that he was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  The record also shows that he 
was awarded the Combat Infantryman Badge.  Accordingly, the 
veteran served in the Republic of Vietnam during the Vietnam 
Era, and is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  

Thus, the first issue to address is whether the veteran has a 
disease or injury eligible for presumptive service 
connection.  VA currently recognizes the following diseases 
as associated with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Chronic 
lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft- tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (The term "soft-tissue sarcoma" 
includes Adult fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

See 38 C.F.R. § 3.309(e) (2007).

Accordingly, the veteran's degenerative joint disease of the 
lumbar spine with radiculopathy is not a disability that 
warrants presumptive service connection based on Agent Orange 
exposure during service.  38 C.F.R. § 3.309(e).  
Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to establish service connection for a claimed disorder, the 
following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 



2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service. "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.; 38 U.S.C.A. § 1154(b).  

Some of the veteran's service medical records are 
unavailable.  The Court has held that in cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The analysis of the veteran's claim has been undertaken with 
this heightened obligation in mind.  

The veteran argues that he has a back condition as a result 
of "exposure to conditions in Vietnam."  He has stated that 
he served in an area in Vietnam where he was exposed to 
herbicides and other harmful and hazardous conditions, 
including the elements, insects, parasites, unsanitary 
conditions, and carrying and lifting equipment and gear.

The available service medical records do not show that the 
veteran was treated in service any back complaints or 
injuries.  After service, complaints of low back pain were 
first noted in private treatment records dated in June 1982, 
and lumbosacral strain was noted.   X-rays of the lumbar 
spine at that time were normal.  Findings of degenerative 
disc disease are first noted in the record in March 1991 on 
private X-rays.  At that time, minor anterior hypertrophic 
changes of the L-3 were noted.  Subsequent private records 
show complaints of back pain in 1994.  VA treatment records 
show a finding of low back pain in 2003, and an MRI conducted 
in June 2004 showed diffuse degenerative spondylosis.   

The Board concedes that the veteran was exposed to difficult 
conditions during combat in Vietnam, as he described.  
However, there is no competent medical evidence indicating 
that the veteran had a chronic low back disorder in service, 
or that he had arthritis within one year of service 
discharge.  The record contains no findings of a back 
disorder until 1982, over 15 years after service.  While some 
service medical records are not available, including a 
separation examination report in conjunction with his August 
1966 separation from service, the absence of documented 
complaints of a back disorder for several years after service 
weighs against continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran himself 
has not reported continuity of symptomatology since service.  
There is no competent evidence of record showing that a back 
disorder had its onset during active service or is related to 
any in-service disease or injury.  There are no documented 
findings in service, or until many years thereafter, and the 
currently diagnosed disorder has not been shown by medical 
evidence to be related to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  As such, service connection on a 
direct basis is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 


application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with radiculopathy due to herbicide exposure is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


